Citation Nr: 9925786	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1979 RO decision which denied the 
veteran's claim for service connection for a seizure 
disorder.  It is noted that the veteran was informed of the 
adverse decision in an October 1979 letter.  In December 
1979, he filed a timely notice of disagreement; later that 
month, he was furnished with a statement of the case.  In a 
March 1980 statement, the veteran related he was in the 
process of obtaining additional evidence in support of his 
claim for service connection, and was receiving assistance, 
in this vein, from Representative William F. Clinger.  He 
further related that an appeal was forthcoming.  Later in 
March 1980, the RO received a statement from Representative 
Clinger indicating that the veteran did indeed want to appeal 
the RO's 1979 decision.  Thereafter, the case was not sent to 
the Board.  Rather, in April 1980, the RO confirmed and 
continued it's denial of the veteran's claim for service 
connection.  

In a November 1994 letter, the veteran's representative 
pointed out that the RO had erred in failing to construe 
Representative Clinger's March 1980 statement as a 
substantive appeal of the October 1979 decision denying 
service connection for a seizure disorder.  By a June 1995 
decision, the RO, in essence, accepted Representative 
Clinger's March 1980 statement as the veteran's substantive 
appeal; and the Board does, too.  


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for service connection for a seizure 
disorder.



CONCLUSION OF LAW

The veteran's claim for service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1966 to October 1970.  He had duties as an aircraft 
mechanic, had over two years of foreign service, and did not 
engage in combat.

A review of the veteran's service medical records shows that 
when he was examined for enlistment purposes in June 1966, no 
pertinent abnormalities were noted.  

In January 1968, he presented for treatment complaining of a 
headache (which was localized to the left side of his head), 
numbness of the right hand, and blurred vision; he said he 
had intermittently and infrequently experienced this 
combination of symptoms for the past 3 years and that such 
symptoms lasted only 1 hour.  The clinical impression was a 
headache of questionable etiology.  A few days later, it was 
noted that the veteran was asymptomatic in terms of his 
previous complaints; and the conclusion was that he was 
healthy.  A May 1968 service medical record reflects the 
opinion that the veteran's previous headache pattern sounded 
like histamine cephalgia.  Following an examination, the 
clinical impressions were histamine cephalgia by history and 
recent headaches (questionable type).  In July 1969, the 
veteran was prescribed new eyeglasses for refractive error, 
and he received such glasses in August 1969.

When the veteran was examined for service separation purposes 
in September 1970, the head and neurological system were 
normal on clinical evaluation.  There were no findings of a 
seizure disorder.  In an associated medical history report, 
the veteran checked an item to indicate a history of frequent 
or severe headaches; the reviewing examiner noted that such 
history referred to frequent headaches prior to receiving 
glasses.  Also on the history form, the veteran checked items 
to indicate he did not have a history of a head injury, 
epilepsy or fits, dizziness or fainting spells, or periods of 
unconsciousness.  A service medical record from later in 
September 1970 shows the veteran was seen for a routine eye 
check-up; he reported he got headaches without eyeglasses; 
and, after eye examination, new eyeglasses were prescribed.

In a May 1973 letter to Joseph A. Alfieri, M.D., Richard W. 
Lehman, M.D., related he had examined the veteran in May 
1973.  Reportedly, the veteran said he experienced episodes 
of flashing light and brightness (which lasted about 15 
minutes), followed by numbness (of the right arm and hand), 
and later by a bifrontal headache (which lasted anywhere from 
one to three hours).  He said he had no loss of 
consciousness, paralysis, or difficulty with speech.  He 
denied a past history of a head injury.  Following an 
examination, it was opined that the veteran's symptoms were a 
form of a seizure disorder.

In June 1973, the veteran was admitted to Williamsport 
Hospital.  He presented with complaints of recurrent episodes 
of "flashing and brightness of light with scintillation," 
which was not particularly localized to one visual field.  He 
said that the flashing and brightness lasted about 15 
minutes, and was followed by numbness of the right arm and 
hand, and later by a bifrontal headache which could last up 
to three hours.  It was noted that he had no loss of 
consciousness or focal paralysis.  His medical history was 
noted as unremarkable.  A consultation report, prepared 
during the course of the hospitalization, shows that the 
veteran reported having a 2 year history of numbness of the 
right arm.  His discharge summary report reflects a diagnosis 
of a seizure disorder, left occipital lobe focus, secondary 
to an atrophic process.

In a July 1973 letter to Joseph A. Alfieri, M.D., Dr. Richard 
M. Lehman, M.D., noted that the veteran had recently been 
discharged after a work-up for a seizure disorder.  It was 
noted that a clinical work-up and an EEG seemed to show a 
left occipital lobe focus; and a Pneumoencephalogram 
demonstrated atrophy in the left occipital lobe focus.  Dr. 
Lehman noted that the veteran had no spells and was managed 
on Phenobarbital.  

In an April 1979 prescription note, Joseph A. Alfieri, M.D. 
indicated that the veteran had been diagnosed as having a 
seizure disorder by Dr. Lehman.  It was also noted that the 
veteran had reported he sustained a head injury while in 
service and that it was possible that the head injury caused 
the convulsive disorder.

In June 1979, the veteran filed a claim for VA compensation 
(which he dated in March 1979) in which he requested service 
connection for a seizure disorder resulting from a head 
injury in service.  He reported he was treated for a head 
injury during service in 1969 and 1970, and was treated after 
service beginning in 1972 or 1973.  In an accompanying June 
1979 statement, the veteran said that he injured his head 
during service in 1969, when he was on temporary duty in 
Turkey, working on aircraft.  He said that at the time of the 
incident he was on a ladder, closing the canopy of an 
airplane; the wind blew and he lost his balance; and he fell 
off the ladder, striking his chest on a fuel tank on the way 
down, and then striking his head on concrete.

The veteran was examined for VA compensation purposes in 
September 1979.  During the examination, he reported, he fell 
off of an airplane while stationed in Turkey in 1968 or 1969 
and injured his chest and head.  Since the fall, he said, he 
had headaches on the left side of the head with associated 
numbness of the right arm and audiological and visual 
hallucinations.  Following an examination, the diagnosis was 
a seizure disorder, left occipital focus, secondary to an 
atrophic brain process. 

By an October 1979 RO decision, service connection was denied 
for a seizure disorder. 

In a February 1980 letter, from a service representative to 
the National Personnel Records Center (NPRC), it was noted 
that although the NPRC had previously stated that it had 
forwarded all of the veteran's medical records, no records 
had been provided for the veteran's claimed treatment while 
on temporary duty in Turkey in November 1969, and it was 
requested that another search for such records be made.  In 
February 1980, the NPRC responded that the requested medical 
records were not on file and that the organizational records 
had been searched with negative results. 

Private medical records, dated in 1986, show that the veteran 
had mild diffuse cerebral dysrhythmia.  It was also noted 
that there was no definite epileptiform discharge. 

In an August 1987 statement, Joseph A. Alfieri, M.D. related 
that the veteran had experienced headaches and numerous other 
related symptoms in early 1973 and had been referred to Dr. 
Richard Lehman, a neurosurgeon.  It was noted that 
correspondence from Dr. Lehman, dated in May 1973, revealed 
the veteran had bifrontal headaches lasting 1 to 3 hours and 
that such had been present for several months. 

In a May 1995 statement, Carroll P. Osgood, M.D., noted that 
the veteran had been under his care since November 1980.  It 
was noted that the veteran suffered from a partial complex 
seizure disorder.  Dr. Osgood concluded that it was possible 
that the veteran's problem was caused by the head injury he 
sustained while he was in the Air Force.

In a June 1995 statement, Michael M. Hall, M.D., indicated he 
had been seeing the veteran since 1991.  It was noted that in 
1973, the veteran had been diagnosed as having a partial 
complex seizure disorder, with a left occipital lobe focus, 
secondary to an atrophic process.  It was noted that the 
veteran's condition had been related to an injury he 
sustained in service in November 1969, in which he suffered a 
significant head injury after a fall from an aircraft.  It 
was noted that the veteran had previously been treated by Dr. 
Joseph Alfieri who was now dead.  Dr. Hall noted that a 
review of the veteran's records indicated that the veteran 
had a convulsive disorder and chronic headaches which dated 
back to his head injury.

In various statements, dated in the 1990s, including one 
submitted in June 1995, the veteran indicated that while he 
was stationed in Turkey in 1969, he fell off an aircraft 
ladder and, in addition to injuring rib cartilage, hit his 
head on the pavement.  He said he was able to continue with 
his duties for a while, but had chest pain and headaches for 
which he sought treatment at a dispensary.  After service, he 
said, he was told he had an atrophic process seizure disorder 
and was placed on medication.  He said he had contacted a 
fellow serviceman and this individual was unable to 
corroborate his claim.  In June 1995, the veteran submitted a 
photocopy of a page from a diary or log which he said he kept 
in service; one entry, apparently  from late 1969, recites 
that he had returned from Turkey and while there had fallen 
off an aircraft ladder and broke the cartilage of his right 
rib.

By a June 1995 RO decision, service connection for a seizure 
disorder was denied. 

At an October 1995 RO hearing, the veteran testified his 
headaches began after he fell from an aircraft ladder and hit 
his head in service.  He said this fall occurred while he was 
stationed in Turkey.  Thereafter, he said, he experienced 
symptoms including dizziness and eventually sought treatment 
at the dispensary.  He said he was told that he had some rib 
damage.  He said his headaches persisted throughout service.  
In the spring, after his service discharge, he said, he 
sought medical treatment from his family doctor, Dr. Alfieri, 
who was now dead.  The veteran reported that one of his 
doctors had attributed his seizure disorder to previous head 
trauma.  He also said that he did not think all of his 
service medical records were on file. 

In an October 1995 letter to the RO, the veteran's mother 
indicated that the veteran had experienced painful headaches 
following his return from the Air Force in 1970.  She said he 
was initially seen by Dr. Alfieri and later by another doctor 
who told him that his headaches and other problems were the 
result of a seizure disorder which stemmed from a fall during 
active duty.  

In November 1996, the NPRC indicated that all of the 
veteran's records had been forwarded to the RO in June 1979.  
It was also noted that they were sending additional medical 
records left on file; such medical records (duplicates of 
enlistment and separation examination reports) have been 
discussed above.

In August 1998, the NPRC basically indicated that it was 
unable to locate any additional records of the veteran. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
epilepsy, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran contends he has a seizure disorder which is 
attributable to his active service.  The threshold question 
to be answered is whether the veteran has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  In order for a service 
connection claim to be well grounded, it must be supported by 
competent evidence of a current disability (medical evidence 
of a diagnosis), competent evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran contends that he fell off of an aircraft ladder 
and sustained head trauma while on active duty in Turkey in 
1969.  As a result of this in-service head trauma, he 
contends, he developed a seizure disorder.  A review of his 
service medical records does not show any evidence of head 
trauma during active duty; and it is noted that exhaustive 
attempts were made by the NPRC to locate all of the veteran's 
service medical records.  The veteran's service medical 
records do show that he presented for treatment of headaches 
on two occasions in 1968 (well before the alleged 1969 head 
trauma), and a history of a fall or head trauma was not 
reported during such occasions.  A seizure disorder was not 
among the diagnoses; rather, the diagnoses were headaches (of 
questionable etiology) and histamine cephalgia by history.  
The 1970 service separation examination, and a routine vision 
check for eyeglasses shortly thereafter, note the veteran 
gave a history of headaches when not wearing glasses, but 
these and other service records do not suggest there was any 
head injury or seizure disorder during active duty.  On the 
separation examination, the head and neurological system were 
objectively normal, and the veteran specifically denied a 
history of a head injury or epilepsy.

The Board notes that there are absolutely no medical records 
showing a seizure disorder during active duty or within the 
year after service (for a presumption of service incurrence).  
The first post-service indication of a seizure disorder is in 
1973, about three years after service separation.  More 
recent medical records continue to show that he has a seizure 
disorder. Significantly, the initial treatment records from 
1973 show the veteran denied a history of a head injury; and 
the story of a service head injury first appears around the 
time the veteran filed his VA claim in 1979.  

One requirement, for a well-grounded claim for service 
connection, is competent evidence of incurrence of a disease 
or injury in service.  Caluza, supra.  The veteran did not 
engage in combat, and 38 U.S.C.A. § 1154 concerning proof of 
disabilities related to combat is inapplicable.  Aside from 
the veteran's post-service allegations, he has submitted no 
medical or other evidence to show a head injury or seizure 
disorder during the time of active duty.  Another requirement 
for a well-grounded claim is competent medical evidence 
showing causality between service and the current disability.  
Caluza, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  In 
the instant case, there is no competent medical evidence on 
file which links the veteran's current seizure disorder with 
service.  The veteran's own statements and that of his 
mother's are to the general effect that his seizure disorder 
is the result of head trauma in service; however, these 
statements do not constitute competent medical evidence of 
causality, as required for a well-grounded claim, since the 
veteran and his mother are laymen and have no competence to 
give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Several private medical records on file contain a 
recitation of the veteran's self-reported history of head 
trauma in service and some of these private records also 
include the opinion that the veteran's current seizure 
disorder is related to his in-service head trauma.  See April 
1979 statement of Dr. Alfieri; May 1995 statement of Dr. 
Osgood; June 1995 statement of Dr. Hall.  The Board points 
out that there is absolutely no objective evidence on file 
demonstrating that the veteran sustained head trauma during 
active service.  Since medical opinions based on an 
inaccurate factual premise have no probative value, the 
aforementioned opinions do not constitute competent medical 
evidence of causality for a well grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 
458 (1993).

Absent competent evidence as described above, the claim for 
service connection for a seizure disorder is implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.


ORDER

Service connection for a seizure disorder is denied. 

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 


